DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 6 of January 2021.
Claims 1-2 and 11-12 have been amended.
Claims 1-20 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 103
Applicant asserts that Refsland, Brabec, and Hegazi do not provide any disclosure for "wherein said at least one electronic resource further comprises an audio and video conferencing protocol that automatically identifies at least one conferencing participant based on at least one criterion and the crisis management procedure, the at least one criterion including a time", as generally recited in amended claim 1.  Examiner respectfully disagree.  The added Ohmura reference ¶32-33, 62, necessitated by the new grounds of rejection, teaches a teleconference apparatus with audio and video components which is able to recognize participants and their priority level and in combination with Refsland, Brabec, and Hegazi teaches amended language as seen in more detail under USC 103 Rejection.
Applicant asserts that Refsland, Brabec, and Hegazi do not provide any disclosure for "said at least one electronic resource further comprises a suite of crisis response tools accessible via said 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20090063234 to Refsland et al. (hereinafter referred to as “Refsland”) in view of US 7409428 to Brabec et al. (hereinafter referred to as “Brabec”) in further view of US 20140032255 to Hegazi (hereinafter referred to as “Hegazi”) and in even further view US 20100324946 to Ohmura et al. (hereinafter referred to as “Ohmura”).
 
(A)	As per Claims 1 and 11: 
Specifically, Refsland expressly discloses the following:
creating, by at least one computer processor, an electronic document that includes at least one application program, the electronic document containing; (Refsland ¶105, 179 Fig. 1 illustrates a Response Dashboard (electronic document) where workflow is initiated based on the chosen hazard from the list of “All Hazards” where the system is implemented as computer software (application program) via computer running a processor).
NOTE:  Examiner notes that [60] of the specification indicates that the electronic document is a tool for crisis management which is a mobile/desktop application compatible with a variety of computing platforms.  Hence, examiner interprets electronic document as being an app or a dashboard.
(a) at least one first interactive display that includes a first graphical user interface of a predefined framework that includes a command structure…for a crisis management procedure; (Refsland ¶65-69 Command center configuration (command structure) includes the 
(b) at least one second interactive display that includes a second graphical user interface of predefined roles and responsibilities of participants in said crisis management procedure; (Refsland ¶50-53 Figs. 1, 8 shows a second window (GUI) where under User Information the name of the user and his roles are given (Ken Lin, and (incident commander, safety officer, and public information officer).  Further, an organization chart defines roles and responsibility of each member of the response team during an emergency).
(c) at least one third interactive display that includes a third graphical user interface of step-by-step instructions for said participants to carry out said crisis management procedure according to their respective roles and responsibilities; (Refsland ¶105, 143 Figs. 6-7 Fig. 6 shows a third window (GUI) displaying instructions for tasks to be performed by the incident commander where he/she can check the task completed.  Different roles (Incident Scribe/Medical/Triage Commander/Safety Officer) each has his/her own dashboard with his/her respective instructions).
enabling, by the at least one computer processor via the electronic document, access to at least one electronic resource and at least one tool that includes a meetings tool incorporating a meeting protocol a plurality of dashboards by; (Refsland ¶15, 70-71, 115, 146 References/Resources are displayed to and can be accessed by other users of the system (an interactive work process tool that dynamically responds in real-time to the specific incident and role being performed by its user). References may include, but are not limited, to written 
incorporating, in said at least one first, second, and third interactive displays by the at least one computer processor, one or more hyperlinks to at least one other interactive display and the at least one electronic resource that relates to crisis management information internal or external to said electronic document; wherein the one or more hyperlinks are selectable to display the at least one other interactive display and the electronic resource; wherein said at least one electronic resource comprise one or more communication protocols…by a crisis management team…for emergency responses as part of said crisis management procedure; (Refsland ¶105 when an incident has occurred or is anticipated, an incident commander selects the incident response mode (step 1) on a computer and identifies the incident from a complete “All Hazards” menu to initiate the Response Module at step 2. Everyone on the system then receives appropriate alerts (email, pager, SMS, etc. as configured for each person)).
… and the crisis management procedure…; (Refsland ¶50-53 Figs. 1, 8 shows a second window (GUI) where under User Information the name of the user and his roles are given (Ken Lin, and (incident commander, safety officer, and public information officer).  Further, an 
 automatically configuring, by the at least one computer processor, said electronic document to be displayable on each of a plurality of computing devices by; (Refsland ¶146 form information is automatically sent to ICS role holders who require that information or need a copy of it so they can print it for their records. FIG. 11 shows a potential electronic representation (displayed) of the Incident Briefing HICS IV form 201. Form information can also be summarized and automatically put into preliminary briefing reports users can access and review (displayed) before the scheduled briefings in the command center that HICS IV requires).
…in said crisis management procedure….; (Refsland ¶105 when an incident has occurred or is anticipated, an incident commander selects the incident response mode (step 1) on a computer and identifies the incident from a complete “All Hazards” menu to initiate the Response Module at step 2. Everyone on the system then receives appropriate alerts (email, pager, SMS, etc. as configured for each person)).
rendering each of the at least one first, second, and third interactive displays based on each of the plurality of computing devices, the plurality of computing devices including…laptop computers…and mobile computing devices; (Refsland ¶143, 179-183 teaches that the system can be implemented as computer software in the form of computer readable program code executed in a general purpose computing environment such as any suitable computing device like a PDA, mobile phone, mobile computing device, as a software service hosted on a server, an ethereal network based implementation, or any other suitable processing environment and displayed on a monitor/display as disclosed in Fig. 6 which renders the Incident 
distributing, by the at least one computer processor, said electronic document to the plurality of potential participants; (Refsland ¶105 when an incident has occurred or is anticipated, an incident commander selects the incident response mode (step 1) on a computer and identifies the incident from a complete “All Hazards” menu to initiate the Response Module at step 2. Everyone on the system then receives appropriate alerts (email, pager, SMS, etc. as configured for each person)).
Although Refsland teaches the ICS where an incident/hazard is chosen from a multitude of potential incidents/hazards on an interface where different hazards trigger unique responses and sends different personnel electronic documents and/or guidelines it doesn’t expressly disclose step-by-step process flow for communication distribution however Brabec teaches: 
…that include a step-by-step process flow for drafting, reviewing, approving, and distributing a communication, Brabec (Col. 16 Lines 35-45 the messaging subsystem simplifies the alert originator's task in drafting the emergency alert. The messaging subsystem handles packaging (reviewing and approving) the message and ensuring it is delivered (distributed) in the best legible format appropriate for the users' device(s)). 
…model messaging templates that   Appl. No. 15/500,211Attorney Docket No. P57841 include at least one predefined message…; (Brabec Col. 8 Lines 50-55 message templates include a predefined message text and predetermined recipient or user groups).
retrieving user device information that includes at least one association between a plurality of potential participants…and the plurality of computing devices; (Brabec Col. 12 Lines 44-67 the web server allows the interface between the user and the system to collect and 
…desktop computers…tablet computers…; (Brabec Col. 5 Lines 62-67 discloses a variety of devices noted as terminals including tablet PC and PC workstation (desktop)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Refsland’s ICS which is responsible for planning and coordinating during the response to include sending messages to PDA, mobile phone, mobile computing device and include tablet and have a message subsystem handle the drafting, packaging, and delivering of messages which are templates to desktop computing devices of Brabec as both are analogous art which teach solutions to coordinating emergency responses to incidents such as earthquake, hurricane, traffic accidents, chemical spill, etc. via a system that transmits alerts, and e-documents to personnel based on each of their roles  as taught in Refsland ¶105, 118-120, 179 and further allow the system to reach personnel via tablet and desktop computers with predefined messages as taught in Brabec Cols. 5, 8, 16).
Although Refsland in view of Brabec teaches the incident command structure system (ICS) where an incident/hazard is chosen from a multitude of potential incidents/hazards on an interface  
…a timeline that includes user actions at a predefined pace…; (Hegazi ¶46-47 Fig. 1 discloses a Gantt chart (timeline) for schedule optimization framework.  In it, you can see that different lines (A-E) disclose different clusters of time (predefined pace)).

    PNG
    media_image1.png
    121
    313
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Refsland in view of Brabec’s ICS which is responsible for planning and coordinating during the response to include sending messages to PDA, mobile phone, mobile computing device and include a Gantt chart of Hegazi as both are analogous art which teach solutions to coordinating emergency responses to incidents such as earthquake, hurricane, traffic accidents, chemical spill, etc. via a system that transmits alerts, and e-documents to personnel based on each of their roles  as taught in Refsland ¶105, 118-120, 179 in view of Brabec and further allow the system to optimize scheduling  as taught in Hegazi ¶46-47.
Although Refsland in view of Brabec and in further view of Hegazi teaches the ICS where an incident/hazard is chosen from a multitude of potential incidents/hazards on an interface where different hazards trigger unique responses and sends different personnel electronic documents and/or guidelines it doesn’t expressly disclose a teleconference with audio and video components  
wherein said at least one electronic resource further comprises an audio and video conferencing protocol that automatically identifies at least one conferencing participant based on at least one criterion…the at least one criterion including a time; (Ohmura ¶32-33, 62 the teleconference apparatus 3 may include a visual information obtaining unit 20, an audio information obtaining unit 21, an encoding unit 22, a destination information attachment unit 23, a transmission unit 24, a reception unit 25, a destination information removing unit 26, a decoding unit 27, a visual image output unit 28, an audio output unit 29, a person identification information acquisition unit 30, and a session controller 31, for example.  The visual information obtaining unit 20 obtains visual (or video) information such as image, scene, or the like taken by the image taking unit 10. The audio information obtaining unit 21 obtains audio information such as voice, sound, or the like, taken by the sound taking unit 1.  As illustrated in FIG. 5, the conference venue information storage unit 50 stores conference information such as conference identification (conference ID) number, a start date/time and finish date/time of each conference, an identifier of each conference room 2 (i.e., identifier of teleconference apparatus 3), conditions for participation of each conference room 2, person identification information of expected participant for each conference room 2, and priority level of expected participant, for example. The conference ID number is provided as an identifier of conference rooms to be used for teleconference. The priority level of expected participant indicates whether the expected participant is important or not. For example, if the important participant is not present, the conference may not be started).
 It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Refsland in view of Brabec and in further view of Hegazi’s ICS which 
Refsland teaches a system in at least [14-15].  

(B)	As per Claims 3 and 13:
Specifically, Refsland expressly discloses the following:
wherein said electronic document further comprises interactive instructions for at least one of:  (i) an initial assessment of a crisis event; (Refsland ¶47 the preparation module does a vulnerability assessment (initial)).
(ii) a triage determination on next steps in response to said crisis event; (iv) holding and monitoring situations related to said crisis event; (v) standing down with respect to said crisis event; (Refsland Fig. 22 shows a triage commander)

    PNG
    media_image2.png
    257
    571
    media_image2.png
    Greyscale

(iii) activation of a crisis command center to deal with said crisis event; (Refsland ¶68-69 FIG. 4 discloses an input chart illustrating the activation of command center tasks, for example during a hazard. Defining the process for command center location includes specifying steps or tasks, assigning them an order, and uploading any references associated with any such step). 

(C)	As per Claims 4, and 14:
Specifically, Refsland expressly discloses the following:
wherein said electronic document further comprises engagement protocols for communications among said participants in said crisis management procedure; (Refsland ¶118 the system determines communication paths between responders in order to information is flowing to the proper personnel/department/location/etc.).

(D)	As per Claims 5, and 15:
Specifically, Refsland expressly discloses the following:
providing a user interface displaying an interactive event timeline comprising prompts and options for user actions at a predefined pace; (Refsland ¶56, 144 The incidents are categorized in 4 different phases which later are given colors to highlight the urgency 

(E)	As per Claims 6, and 16:
Specifically, Refsland expressly discloses the following:
wherein said participants in said crisis management procedure comprise one or more of: a crisis management team, an oversight lead, a crisis manager, an information manager, a resource manager, and a support team; (Refsland ¶55 Examples of common ICS roles include: the incident commander (crisis manager), director of security, chief of logistics (information manager), unit manager (resources manager), and  etc.).

(F)	As per Claims 7, and 17:
Specifically, Refsland expressly discloses the following:
further comprising: modifying or updating said electronic document during or after a crisis event; (Refsland ¶143 the Job Action Sheet (JAS) is automatically updated showing completion of task, initiation of task, and/or any required communication for said task).   

(G)	As per Claims 8 and 18:
Specifically, Refsland expressly discloses the following:
automatically initiating communications to some or all of said participants in said crisis management procedure based on said electronic document upon occurrence of a crisis event; (Refsland ¶135 discloses automatically selecting who to send a request to, based on the 

(H)	As per Claims 9 and 19:
Specifically, Refsland expressly discloses the following:
receiving, by at least one computer processor, a first notification of an event; (Refsland ¶105, 115-118 the incident commander chooses the appropriate hazard incident from a list of several potential hazards and the system sends notifications (email, SMS, pager, etc.) to the appropriate personnel based on defined roles).  
identifying, by at least one computer processor, a first subset of identities from the plurality of potential participants; (Refsland ¶105, 115-118 the appropriate personnel then receives via email, pager, sms, etc. an incident specific document customized to each personnel’s role.  If the pre-assigned personnel is not available, they system will assign another personnel to fill that position based on qualification or defined hierarchy).
…to user equipment devices of each of a first plurality of individuals corresponding to the first subset of identities; (Refsland ¶105, 115-118 the appropriate personnel then receives via email, pager, sms, etc. an incident specific document customized to each personnel’s role.  If the pre-assigned personnel is not available, they system will assign another personnel to fill that position based on qualification or defined hierarchy).
Although Refsland in view of Brabec in further view of Hegazi and in even further view of Ohmura teaches the ICS where an incident/hazard is chosen from a multitude of potential incidents/hazards on an interface where different hazards trigger unique responses and sends  
Transmitting a second notification of the event…; (Brabec Cols. 9-10 Lines 65-10 the message engine (a computer) sends a second alert message to be delivered to one or more user terminals (user devices)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Refsland in view of Brabec in further view of Hegazi and in even further view of Ohmura s ICS’s different hazards trigger unique responses and sends different personnel electronic documents and/or guidelines and send a second and a third alert message to be delivered to multiple terminals of Brabec as both are analogous art which teach solutions to coordinating emergency responses to incidents such as earthquake, hurricane, traffic accidents, chemical spill, etc. via a system that transmits alerts, and e-documents to personnel based on each of their roles  as taught in Refsland ¶105, 118-120, 179 in view of Brabec in further view of Hegazi and in even further view of Ohmura and further allow the system to send sequential messages (2nd, 3rd, and so on) as necessary as additionally taught in Brabec Cols. 9-10 Lines 65-10).

(I)	As per Claims 10 and 20:
Specifically, Refsland expressly discloses the following:
receiving a user selection of one of a plurality of crisis-related options…; (Refsland ¶105, 115-118 the incident commander chooses the appropriate hazard incident from a list of several potential hazards and the system sends notifications (email, sms, pager, etc.) to the appropriate personnel based on defined roles).  
in response to determining that the user selection corresponds to an activation command: identifying a second subset of identities from the plurality of potential participants; (Refsland ¶141-142 The JAS is dynamically generated based on the type of incident, the personnel role, hierarchy of personnel, and an all-hazard JAS.  This means that different folks will have different tasks during different phases of the emergency deployment, with some personnel having multiple roles and/or participating in multiple steps and becoming a second subset of participants).
…of the event to user equipment devices of each of a second plurality of individuals corresponding to the second subset of identities; (Refsland ¶105, 115-118 the appropriate personnel then receives via email, pager, sms, etc. an incident specific document customized to each personnel’s role.  If the pre-assigned personnel is not available, they system will assign another personnel to fill that position based on qualification or defined hierarchy which includes different phases of the deployment and determining multiple (more than one) personnel or group of personnel involvement based on role dictated by the hierarchy of either the role or the incident).
Although Refsland in view of Brabec in further view of Hegazi and in even further view of Ohmura teaches the ICS where an incident/hazard is chosen from a multitude of potential incidents/hazards on an interface where different hazards trigger unique responses and sends different personnel electronic documents and/or guidelines it doesn’t expressly disclose the transmission of a second notification however Brabec additionally teaches: 
…transmitting the second notification; (Brabec Cols. 9-10 Lines 65-10 the message engine (a computer) sends a second alert message to be delivered to one or more user terminals).
transmitting a third notification after…; (Brabec Cols. 15-16 Lines 62-1 the emergency alert notification system is capable of sending a first, messaging coupled to a second, third, and so one as needed in order to allow users to effectively communicate between groups).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Refsland in view of Brabec in further view of Hegazi and in even further view of Ohmura’s ICS’s different hazards trigger unique responses and sends different personnel electronic documents and/or guidelines and send a second and a third alert message to be delivered to multiple terminals of Brabec as both are analogous art which teach solutions to coordinating emergency responses to incidents such as earthquake, hurricane, traffic accidents, chemical spill, etc. via a system that transmits alerts, and e-documents to personnel based on each of their roles  as taught in Refsland ¶105, 118-120, 179 in view of Brabec in further view of Hegazi and in even further view of Ohmura and further allow the system to send sequential messages (2nd, 3rd, and so on) as necessary as additionally taught in Brabec Cols. 9-10 Lines 65-10).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20090063234 to Refsland et al. (hereinafter referred to as “Refsland”) in view of US 7409428 to Brabec et al. (hereinafter referred to as “Brabec”) in further view of US 20140032255 to Hegazi (hereinafter referred to as “Hegazi”) in even further view US 20100324946 to Ohmura et al. (hereinafter referred to as “Ohmura”) and in even further view of US 20130024382 to Dala et al. (hereinafter referred to as “Dala”).

(A)	As per Claims 2 and 12:
Specifically, Refsland expressly discloses the following:
wherein said at least one electronic resource further comprises a suite of crisis response tools accessible via said electronic document by said participants according to their respective roles and responsibilities, the suite of crisis response tools…; (Refsland ¶17-18 discloses the system provides tools and guidance to all stakeholders  where the system is flexible and configurable to each enterprise).
Although Refsland in view of Brabec in further view of Hegazi and in even further view of Ohmura teaches the ICS where an incident/hazard is chosen from a multitude of potential incidents/hazards on an interface where different hazards trigger unique responses and sends different personnel electronic documents and/or guidelines it doesn’t expressly the escalation protocol and its criterion based on event scale, however Dala teaches: 
…including an escalation protocol that specifies an event classification level and an escalation criterion based on an event scale, and the event scale relating to an impact of a crisis event; (Dala ¶300-301 the system may utilize a communication protocol which provides guidelines for scheduling transmissions of a particular urgency level. For example, the protocol may direct the system to initiate SMS message transmissions through a communication server within a few minutes of detecting a low level urgency STEMI condition. The protocol may have different time constraints based on the urgency level. For example, a higher level urgency condition may require repeat transmissions every several minutes until the STEMI condition ceases to exist.  If responses are not received according to protocol time constraints, the protocol may define further actions and/or transmissions that may escalate the urgency level. For example, if the communications server does not receive a response transmission from to a medium level urgency communication within a certain time period, the system may increase the urgency level 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Refsland in view of Brabec and in further view of Hegazi’s ICS’s different hazards trigger unique responses and utilize a communication protocol which provides guidelines for scheduling transmissions of a particular urgency level of Dala as both are analogous art which teach solutions to coordinating emergency responses to incidents via a system that transmits alerts, and e-documents to personnel based on each of their roles as taught in Refsland ¶105, 118-120, 179 in view of Brabec in further view of Hegazi and in even further view of Ohmura and further escalates the urgency level if the communications server does not receive a response transmission from to a medium level urgency communication within a certain time period, the system may increase the urgency level (i.e., the medium level may become a high level urgency) and perform actions appropriate for the increased urgency level) as taught in Dala ¶300-301.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20140378082 A1
MODALITY-CENTRIC MASS NOTIFICATION SYSTEM
Ros; Johannes P. et al.
US 20150269700 A1
EXCHANGE OF CRISIS-RELATED INFORMATION AMONGST MULTIPLE INDIVIDUALS AND MULTIPLE ORGANIZATIONS
Miasnik; Guy et al.
US 7409428 B1
Systems and methods for messaging to multiple gateways
Brabec; Frantisek et al.

METHOD AND APPARATUS FOR CAPACITY MANAGEMENT AND INCIDENT MANAGEMENT SYSTEM
REFSLAND; DAVID et al.
US 20140365390 A1
METHOD AND APPARATUS FOR EMERGENCY RESPONSE NOTIFICATION
BRAUN; Odelia
US 20170325056 A1
SYSTEMS AND METHODS FOR EMERGENCY COMMUNICATIONS
MEHTA; Anil et al.
US 20190287201 A1
PORTABLE SYSTEM FOR MANAGING EVENTS
ORDUNA; Arthur et al.
US 20190266674 A1
Systems and Methods to Hedge the Risk of Loss Associated With the Imminent, Unpredictable and Uncontrollable Characteristics Inherent In Catastrophic Events
Kownacki; Michael
US 20110117878 A1
Community-Based Response System
Barash; David et al.
US 20190174208 A1
Systems and Methods for Integrating First Responder Technologies
Speicher; Norman et al.
US 20140032255 A1
SYSTEM AND METHOD FOR SCHEDULE OPTIMIZATION
Hegazi; Tarek Mohamed
US 20130332474 A1
PREDICTING AND MANAGING IMPACTS FROM CATASTROPHIC EVENTS
Glaubman; David et al.
US 20090089097 A1
Identification of Health Risks and Suggested Treatment Actions
Schoenberg; Roy
US 20100153156 A1
Critically/vulnerability/risk logic analysis methodology for business enterprise and cyber security
Guinta; Lawrence R. et al.
US 20090234690 A1
Method and system for workflow management and regulatory compliance
Nikipelo; Harold
US 20150317809 A1
SYSTEMS AND METHODS FOR EMERGENCY SITUATION COMMUNICATIONS
CHELLAPPAN; Sriram et al.
US 20150187203 A1
METHOD AND SYSTEM FOR ALERTING CONTACTEES OF EMERGENCY EVENT
Mohler; David S.

Systems, Methods and Devices for the Rapid Assessment and Deployment of Appropriate Modular Aid Solutions in Response to Disasters.
Daniel; Simon R. et al.
US 20140364081 A1
EMERGENCY MESSAGING SYSTEM AND METHOD OF RESPONDING TO AN EMERGENCY
Rauner; Paul A.
US 20150111524 A1
INTERACTIVE EMERGENCY INFORMATION AND IDENTIFICATION SYSTEMS AND METHODS
South; John A.
US 7305392 B1
Multi-organizational project management system
Abrams; Wayne A. et al.
US 20100324946 A1
TELECONFERENCE SUPPORT SYSTEM
OHMURA; Keiji et al.
US 20140368643 A1
SYSTEMS AND METHODS FOR MONITORING AND TRACKING EMERGENCY EVENTS WITHIN A DEFINED AREA
Siegel; Steven E. et al.
US 20110111728 A1
WIRELESS DEVICE EMERGENCY SERVICES CONNECTION AND PANIC BUTTON, WITH CRIME AND SAFETY INFORMATION SYSTEM
FERGUSON; DANIEL LEE et al.
US 20130024382 A1
COMMUNICATION OF EMERGENCY MEDICAL DATA OVER A VULNERABLE SYSTEM
DALA; Seema et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/25/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623